DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 7, 9 – 17, and 19 – 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At Line 21 of Claim 1: the recitation “the plate element” lacks antecedent basis because no - - plate element - - has been introduced in Claim 1. For purposes of prior art consideration and to expedite prosecution, the above recitation is consider as reciting - - a plate element - -. Note that Claims 2 – 7, 9 – 16, and 20 – 25 fall rejected with Claim 1 due to at least dependency upon Claim 1.
At Line 2 of Claim 4: the recitation “the second housing element” lacks antecedent basis because no - - second housing element - - has been introduced in Claims 1 or 4. For purposes of prior art consideration and to expedite prosecution, the above recitation is consider as reciting - - the second housing part - -. Note that Claim 5 falls rejected with Claim 4 due to at least dependency upon Claim 4. 
Claim 9: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 9. For purposes of prior art consideration and to expedite prosecution, the above recitation is consider as reciting - - a first direction - -. 
At Line 9 of Claim 11: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 9. For purposes of prior art consideration and to expedite prosecution, the above recitation is consider as reciting - - a first direction - -. In addition, at Lines 2, 4, 6, 8, and 10 – 11 of Claim 11: the recitations “the plate element” have unclear antecedent basis because it is not clearly know which - - plate element - - recited in Claims 1 and 20 that the recitations in Claim 11 refer back to. For purposes of prior art consideration and to expedite prosecution, the above recitations are considered as reciting - - the at least one plate element - -.
At Line 9 of Claim 13: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 13. For purposes of prior art consideration and to expedite prosecution, the above recitation is consider as reciting - - a first direction - -. 
At Lines 4 and 13 of Claim 15: the recitations “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 15. For purposes of prior art consideration and to expedite prosecution, the above recitations are considered as reciting - - a first direction - -. 
At Line 14 of Claim 16: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 16. For purposes of 
At Line 14 of Claim 17: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 1 or 16. For purposes of prior art consideration and to expedite prosecution, the above recitations are considered as reciting - - a first direction - -. 
At Line 3 of Claim 19: the recitation “the first direction” lacks antecedent basis because no - - first direction - - has been introduced in Claims 18 or 19. For purposes of prior art consideration and to expedite prosecution, the above recitations are considered as reciting - - a first direction - -. 

Allowable Subject Matter
Claim 18 is allowable over the prior art of record for reasoning reflected in the prosecution history of the instant application. Also, the subject matter of Claims 1 – 7, 9 – 17, and 19 – 25 would be allowable over the prior art of record if the 35 U.S.C. 112 (b) rejections made of record above in connection with each of Claims 1 – 7, 9 – 17, and 19 – 25 are overcome.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed December 01, 2021 have been fully considered. 

	Second, the amendments to each of Claims 1, 17, and 18, when observed with the considerations made by the Examiner with regard to the 35 U.S.C. 112(b) rejections above, have overcome the previous grounds for rejection of Claims 1 – 7, 10 – 16, 20, and 22 under 35 U.S.C. 102(a)(1) and Claims 21 and 23 under 35 U.S.C. 103 made of record in the Office Action mailed September 28, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 08, 2022